Title: [June 1788]
From: Adams, John Quincy
To: 



      Sunday June 1st. 1788.
      
      
       Mr. Allen preached for us this day; and I attended to hear him. His Sermons are judicious and sensible; but his manner of delivering them is very disagreeable.
       In the evening I took a long walk with Doctor Kilham; and pass’d the remainder of it at home.
      
      

      2d.
      
      
       Pickman returned this day from Salem, where he has been for ten days past.
       I began to read Wood’s Institutes; a book written upon a similar plan, to that of Blackstone; but much inferior in the execution.
       I took a long walk this evening alone, musing and contemplating upon a subject which at this time engrosses all my attention.
      
      
       
        
   
   Thomas Wood, An Institute of the Laws of England; Or, The Laws of England in TheirNatural Order, According to Common Use..., London, 1720.


       
      
      

      3d.
      
      
       I walk’d with Thompson a mile or two in Newbury. The prospects on that road are delightful; and I am more pleased with that walk than with any other near this town. We went to Judge Greenleaf’s. Mrs. Hodge and Mrs. Parsons were there. We past the evening as usual at that house. The judge was very sensible and sociable; Mrs. Greenleaf was very agreeable; and all the daughters sat like just so many young misses, whose mamma, had told them, that little girls must be seen and not heard. The judge to strangers appears to be quite a soft and complacent man; but his family regulations are rather despotic: this circumstance takes off much of the pleasure of visiting there, which would otherwise be great; for his conversation and that of his Lady are quite entertaining.
       
       She asked me if I had not been greatly disappointed last week; I told her I had, and that it had been a subject of much vexation to me. The judge said it was well. He always wished that his young friends might meet with disappointments and misfortunes; and the greater the better, if they were not such as to debilitate the mind. It was best to be enured to misfortunes in early life; sooner or later they would come; and it was much best to be prepared for them by experience.
       Thompson came home and supp’d with me.
      
      
       
        
   
   In his line-a-day entry, JQA refers to “Wood.” Presumably he continued his reading of Thomas Wood’s Institutes that he had begun the previous day (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
      

      4th.
      
      
       Walk’d into Newbury in the evening with Thompson; and we returned through Joppé, by a different route from that which I usually come. We past an hour at Mrs. Emery’s. Her daughter is very amiable, though not handsome. She entertained us sometime by playing upon the Harpsichord. Mr. J. Greenleaf was there; it is reported that he is paying his addresses there. The dispositions of the persons are not sufficiently congenial to render either of them happy, and I should therefore wish that this report, like most others of the same nature may prove an idle surmise without any foundation.
      
      
       
        
   
   “Tolerable weather” (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
       
        
   
   Joppa, a small fishing village on the Merrimack River, east of Newburyport in Newbury (John J. Currier, “Oulde Newbury”: Historical and Biographical Sketches, Boston, 1896, p. 218–219; Currier, NewburyportJohn J. Currier, History of Newburyport, Massachusetts, 1764-1905, Newburyport, 1906-1909; 2 vols., 1:151).


       
      
      

      5th.
      
      
       We met in the evening at Stacey’s lodgings. Putnam was not present. At about seven we received a letter from him which for its singularity I am determined to preserve. And after I came home I wrote him an answer which is likewise here inserted, and which I shall send him to-morrow.
       
        
         
          
           
            Messrs. Stacey, Thomson and Adams or to any one of them.
           
           Present. Newbury-Port June 5th. 1788
           Gentlemen
          
          You doubtless recollect the conversation which passed at our office, the evening after our last club night. It will be needless for me again to go over the same ground; let me just observe “that at the time I left you, I neither wished or expected to meet any lady or ladies during the evening” What I then told you, I know, and you may rest assured was truth however clouded with circumstances which might lead you to a different supposition. You may attribute the effect to “accident, sympathy” or just what you please, it alters not the original cause of action. I feel an happy consciousness of my innocence of the charges you alledged against me (such as imposing on the club &c) which consciousness alone, could support me when absent from a Society, whose pleasures I once eagerly sought, as eagerly wished to deserve, as richly enjoyed.
          I think your treatment to me was unkind, severe and illiberal. With pleasure, I can appeal to my own bosom in the calm hour of reflection and retirement, and declare such treatment unmerited.
          I write not Gentlemen under the influence of passion and resentment, but give you sentiments dictated by reflection and approved by reason and my conscience. I wish you to consider the affair as relating only to the club.
          These circumstances Gentlemen must excuse my absence this ev’ning.
          I should be happy to wait on you at my chamber next Thursday evening, where I propose to take my leave of the club and thereby render your happiness secure.
          
           Adieu! may you be united, may you be happy.
           Adieu.
           S.P.
          
         
        
       
       
        
         
          The Answer
          
           Sir
           Newbury-Port. June 5th. 1788
          
          The formal and ceremonious manner in which you have been pleased to address the members of the club, constrains me to adopt a stile, which to a Class-mate and an intimate, I cannot but use with reluctance.
          The charges of unkindness, of severity and illiberality, which your letter contains, were considered by Stacey and Thompson, so far as they respected them, as unmerited. To me alone, we supposed they could in any manner be applicable. That my observations upon the Subject were severe, I freely acknowledge, since, whatever the truth might be, the occurrence, was not of sufficient importance, to me to justify the strength of my expres­sions: they might therefore bear the appearance, of unkindness, but if unkindness consists in the intention, I can sincerely declare, that nothing was more foreign to my heart. But Sir I am not conscious that even my treatment of you, could be justly charged with illiberality. For the repeated instances of equivocation in your conduct upon the same subject, which you have acknowledged, might I conceive excuse my doubting the truth of assertions, which upon similar occasions you had always made with equal seriousness; if however you still consider yourself as injured, I am ready to make any acknowledgment which you may think your honour can require. At the same time I would submit to your consideration, whether your leaving thus abruptly a society which among our acquaintance is generally known to exist, might not excite their curiosity; and whether if the occasion of your quitting us, should accidentally transpire, it might not be productive of consequences equally mortifying to us all; as, to every impartial person the original cause of separation must appear trifling and puerile.
          Your proposal “that the affair may be considered as relating only to the club,” I am perswaded, you, will acknowledge upon further reflection, to be impracticable. For if the injury which you have received is sufficiently great to induce you to dissolve your connection, with a Society “whose pleasures you once eagerly sought, as eagerly wished to deserve, as richly enjoyed” how can you upon all other occasions, retain that friendship and confidence, from which alone those pleasures were derived. I trust you will suffer these considerations to have their weight in your mind, and as you say you write not “under the influence of passion and resentment,” I hope you will be induced to drop your present intentions, and not give us reason at every subsequent meeting to regret the loss of one of the original members of the institution.
          If however, you should persist in your present sentiments, we must decline waiting on you at your lodgings, as the meeting would necessarily be attended with a great degree of that restraint, an exemption from which is one of those charms whence we derive our greatest enjoyments. As Pickman expects to be absent the week after next he has desired us to call next Thursday evening at his lodgings. There we shall be happy to see you: to renew over a friendly glass the social intercourse which has thus unfortunately been interrupted, and to bury in oblivion a dissention which we sincerely hope may never be revived.
          
           J. Q. A.
          
         
        
       
      
      
       
        
   
   None of the original correspondence copied in the entries for this and the following day has been found.


       
       
        
   
   JQA indicates in his line-a-day entry that he took a walk between his club meeting and letter-writing (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
      

      6th.
      
      
       In the forenoon I sent my letter to Putnam, and in about an hour received the following reply which crowns the whole. It is inserted to complete the Story, and because it shows the characteristic consistency of the person. 
         
          
           
            My dear friend
            Newbury-Port June 6–88
           
           The idea of my past follies and imprudences affords me Sensations inexpressibly disagreeable. Had I reflected with an eye of impartiality, on my conduct, I am confident I never should have charged you with illiberality. No, my friend, I confess I have had so many proofs of your candour and openness that I blush to have ever insinuated an Idea, so different from that which on reflection I find to be the real sentiment of my heart. O how fickle and weak must be that mind, which sees only the favourable side of a question wherein self is a party. I trust your candour to bury this, together with the unhappy cause of all.
           You will be pleased for a moment to put yourself in my situation. You must conceive that with the Sentiments I last evening entertained, I must have been unhappy, had I been present. This must excuse my addressing you in the manner I did. I think Thomson and Stacey were equally concerned with you;—’tis true they did not say so much as you did, but they assented to all you advanced. At the time I proposed leaving the Club, I was sensible, I deprived myself of a source of choicest pleasure—but when I reflected that pleasure was to arise at your expence—I could not persuade myself to make the purchase at so great a price—I will call at Pickman’s as you request—May more than egyptian darkness intercept from light the unfortunate event— May we once more taste the joys of sociability—Bacchus I am sure will lend his assistance—May we renew our friendship over the pipe of peace and banish discord far away.
           
            Believe me dear John to be your real friend.
            S. P.
           
          
         
         These Letters shall be without a comment, as in my opinion they speak enough of themselves.
       In the evening I was walking with Thompson; as we were passing before Mr. J. Tracy’s, he invited us in: we pass’d the evening there; it was club night; and there were eight or ten such smoakers that we were almost suffocated. The evening however was agreeable; and after supper I completed my walk before I returned home.
      
      

      7th.
      
      
       Mr. Parsons came home from Boston this evening; where he has been attending at the general court; but he brought no news for me. I went with Pickman up to Sawyer’s tavern and drank tea there. This walk is very agreeable, and employs the evening well.
      
      

      8th.
      
      
       Mr. Webster from Salisbury preached for us this day: a venerable old gentleman who has been subject to many misfortunes, and whose countenance is expressive of the sensibility which has so often been wounded.
       I took a long walk in the evening with Stacey; a young fellow who has been very imprudent; but whose disposition is I believe very good.
      
      
       
        
   
   Rev. Samuel Webster, minister of the West Parish, Salisbury (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 10:250–259).


       
      
      

      9th.
      
      
       Mr. Parsons had so much information to give every one who came into the office this day that, we could not attend much to the regular course of our reading. I took a long lonely walk in the evening, as I often do at present; and I find the practice advantageous both to my health and spirits.
      
      
       
        
   
   In his line-a-day entry, JQA notes that the weather was cold (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
      

      10th.
      
      
       Stroll’d a mile or two with Pickman: he has the appearance of a true and faithful Lover, and acknowledges that he takes but very little satisfaction in this Town: he proposes spending but a few weeks more here, and then to open an office in Salem.
       As I came home I stopp’d and past an hour at Mrs. Hooper’s.
      
      

      11th.
      
      
       I walk’d this evening with Stacey. The weather was very beautiful, and we proposed to form a party for a Serenade, as soon as may be convenient.
      
      

      12th.
      
      
       Townsend arrived in town this forenoon: I called at Mrs. Hooper’s to see him immediately after dinner: he looks better than he was when he left this Town; but his situation still appears to me to be critical. Club met at Pickman’s. Putnam appeared rather sober. Townsend was obliged to retire just before Sun-set. Farnham too was not in the highest Spirits, for Mr. Prout marries Miss S. Jenkins this evening. At nine we separated and at ten met again at my room. We sallied out at about eleven, and serenaded the Ladies in Town till between three and four in the morning.
      
      

      13th.
      
      
       Townsend, and one or two more of my friends dined with me this day. He went in the afternoon to see Mrs. Emery, and found there, a Miss Taylor who came there last evening from Boston: she was going to Exeter, and as Townsend was going to take a ride; he proposed to go in company with her as far as the ferry. This Miss Taylor is handsome, and remarkably sociable; and although she has been in a declining State of health, for more than a year past, and came very lately from Halifax, to Boston merely to recruit her strength, yet by some unaccountable deception she looks in the finest bloom of Health. It seems indeed to be an uncommon felicity attending many young Ladies at this day, that they can enjoy all the benefits of ill health without, being much afflicted, with its cruel pains.
       We accompanied the Lady to Amesbury; and after seeing her into the boat took our leave. Returning home we stopp’d and drank tea with Mrs. Atkins. Mrs. Bass and Mr. Atkins had just arrived from Dunstable. I pass’d the evening with Townsend at Mrs. Hooper’s; but came home quite early, as I was somewhat fatigued by the last night’s expedition.
      
      

      14th.
      
      
       Finished reading in Wood’s Institutes; a book which has been rendered almost useless by the publication of Blackstone’s commentaries. Dined with Mr. Parsons. Took a long walk in the afternoon, and pass’d the evening with Townsend at Mrs. Hooper’s. Pickman went to Salem this morning.
      
      

      15th.
      
      
       Mr. Allen preach’d; and as usual delivered a good Sermon, in a very bad manner. After meeting; I went up to Mr. J. Tracy’s; I found Townsend there, and rode a few miles with him. We return’d and drank tea at Mrs. Atkins’s. Townsend’s health not permitting him to be out after Sun-set, we came home early, and I was with him all the evening.
      
      

      16th.
      
      
       Townsend intended to have set away this morning; to go to Medfield; but the weather was so chilly and disagreeable that he thought it would be best to wait another day. Thompson and I dined and pass’d a great part of the day with him. I was again disappointed upon the arrival of the stage, as I have been so often heretofore; by hearing no news from Boston.
       I began upon Bacon’s pleas and pleadings; a subject which demands great attention.
      
      

      17th.
      
      
       Townsend left Town this morning, but as the wind soon got easterly, I imagine he did not go far. Mr. Parsons went over to Ipswich where the Supreme Court are this week in Session. In the beginning of the evening the weather cleared up, and I took a long solitary walk. I had turn’d round, and was coming home, when I heard a horse coming upon full galop and somebody called me by name. I stopped and found it was Stacey, who congratulated me upon my father’s arrival. He came from Ipswich on purpose to give me the Information. Just as I had pass’d by Mr. Tracy’s, one of his Servants gave me a Letter, with a re­quest that I would go down to his House: I went accordingly, and found Mr. Hichborn there; the Letter was from Mr. Thaxter, and contained the same joyful tidings that Stacey had brought me. It seems Judge Sullivan left Boston this day at about twelve o’clock; and when he came away Callahan was coming up the Harbour: after passing an hour at Mr. Tracy’s I came home, with a light heart; but not wholly without fears that this information like that of a similar nature which has been given me three or four times within a month past, should be founded upon a mistake of one vessel for another.
      
      
       
        
   
   Letter not found.


       
       
        
   
   Not found.


       
       
        
   
   In his line-a-day entry, JQA mentions Putnam’s name between references to his walk and to Mr. Tracy (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
      

      18th.
      
      
       I went to the Office in the forenoon; but found myself incapacitated to do any thing, and therefore lost the morning in conversation. Just before two I went with trembling hope to the post office: and as I went into the door my heart almost failed me: but I was soon made happy by a letter from my brother Tom, which confirms the arrival of my Parents. In the afternoon I did nothing more than prepare to go to Boston in the Stage to-morrow morning. I called in the evening at Mrs. Hooper’s, and at Mr. Carter’s, to take their commands.
      
      
       
        
   
   Letter not found.


       
       
        
   
   In his line-a-day entry, JQA refers to a walk with Thompson before making his visits (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
      

      19th.
      
      
       The Stage was full from Portsmouth and consequently I could not obtain a seat. I could not think of waiting till Saturday with a chance of being again disappointed. So I sent forward my little trunk by the Stage, and engaged a horse; at about ten in the forenoon, I left Town, and arrived at Ipswich just before noon. The Supreme Court are sitting there, and I went to the Court house where I saw a number of my friends: among others my classmate Kendall who is going to the Ohio in a short Time. I found likewise at Ipswich a number of the young Ladies from Newbury-Port, who to be sure were gallanted by their fathers. It was near four o’clock when I left Ipswich; and Pickman at the same time returned to Salem. It was so late when we got there that I could not think of reaching Boston this night, and I therefore accepted of Pickman’s invitation to lodge in town. He went with me to Mr. Derby’s; but the young Ladies were not at home, so that I had not the pleasure of being introduced to his Dulcinea. Learned, who is upon the study of physic in this town, pass’d the evening with us.
      
      

      20th.
      
      
       I was up early in the morning, and mounted my horse at about seven. It was ten when I got into Boston. I went to Mr. Smith’s, and found my father was gone to Braintree but my Mamma was at the Governor’s: I immediately went there and enjoy’d all the satisfaction that can arise from the meeting so near and dear a friend after a long absence. We dined at Deacon Storer’s. Old Mrs. Edwards was there (v. Vol 2. p. 27.) and Dr. Waterhouse, &c. Between five and six we set out for Braintree. As I was already somewhat fatigued, my Cousin Cranch gave me up his seat in the Chaise with my Mamma, and took my horse. At about eight we got to Mr. Cranch’s, and there my Satisfaction and pleasures were again renew’d at finding my father in good health. And here I must stop for the present.
      
      
       
        
   
   See entry for 11 Aug. 1786 (above).


       
      
      

      21st.
      
      
       The weather was very warm. I went down to my uncle Quincy’s, and from thence on the shore. One lighter arrived in the afternoon, with part of the goods and furniture, and the other is expected to-morrow.
      
      

      22d.
      
      
       Parson Wibird preached in his usual dull unanimated strain. Of late indeed he has lost it is said his only claim to merit by declining wholly to change with the neighbouring ministers. After meeting this evening, I went with W. Cranch down to Mrs. Quincy’s and drank tea. Mrs. Quincy of Boston was there, and very agreeable: I had never been in company with her before.
      
      
       
        
   
   Abigail Phillips Quincy (1745–1798), wife of Josiah Quincy, “The Patriot.”


       
      
       

      23d.
      
      
       A second lighter came up this day with things from the ship. We were very busy in unpacking during the whole day. A bed was set up in the house in which I lodg’d, but we have done sufficient to make a great deal of work before we get at rights. There is yet a great deal to be done to the house. When I came from Newbury-Port, I intended to have studied as much here as I should have done there; but I begin to suspect that I shall find it utterly impossible. At least I have given up all thoughts of doing any thing in that way for the present.
      
      

      24th.
      
      
       This day we got so far in order as to make a home of the house. I dined at my uncle Cranch’s. The remainder of the packages are expected to-morrow; but those that are already here, are not all unpack’d. Much damage was done on the voyage.
      
      
       
        
   
   JQA writes, in his line-a-day entry, “Folks got down to the house. I lodg’dined out” (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
      

      25th.
      
      
       This afternoon Mr. and Mrs. Shaw came in from Haverhill; they found us still in great disorder: we began this day to unpack the books; though we have at present no room to stow them in, properly. They were moist and some what mouldy, but not injured at all.
      
      

      26th.
      
      
       We all dined at Mr. Cranch’s. Charles came from Cambridge to spend a day or two with us. I continued this whole day quite industriously, to unpack, and place the books, yet did not get half through with the business. There are a great many books which I wish very much to peruse, but I have not the time at present, and must certainly for some years be separated from them.
      
      

      27th.
      
      
       The day was spent like the preceding ones. There was some company here in the afternoon. I give as much of the little lei­sure time I have, as I can conveniently to some lectures upon History and general Policy a new publication of Dr. Priestley, whose literary powers may be truly called athletic. There are several other late performances, which I am desirous of reading, but more particularly Mr. Gibbon’s continuation of his History of the decline and fall of the roman Empire: which is not however, yet completed.
      
      
       
        
   
   JQA adds, in his line-a-day entry, “Folks from my uncle’s” (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
       
        
   
   Joseph Priestley, Lectures on History, and General Policy; To Which is Prefixed, An Essay on a Course of Liberal Education for Civil and Active Life, Birmingham, England, 1788 (MQA).


       
       
        
   
   The final three volumes were published in 1788 (DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885-1900; 63 vols, plus supplements.).


       
      
      

      28th.
      
      
       Mrs. Welch and Betsey Smith came from Boston this morning; we all went to Weymouth and dined at Doctor Tufts’s. In the afternoon I went over to Mr. Norton’s house; where in my Infancy I have spent many days, which I scarcely remember even as a distant dream; but before this day I had not been in the house these nine years. As I returned from Weymouth I was overtaken by the rain, and stop’d at Mr. Cranch’s; but it did not abate, and I went home in the midst of it.
      
      
       
        
   
   Jacob Norton, the minister at Weymouth, was living in the parsonage previously occupied by JQA’s grandfather, Rev. William Smith.


       
      
      

      29th.
      
      
       I attended at meeting and heard Mr. Wibird. The weather was rather dull and somewhat sultry. I am still undetermined whether to return this week to Newbury-Port, or wait till after Commencement: I believe however I shall determine upon the latter.
      
      

      30th.
      
      
       Mr. and Mrs. Shaw return’d to Haverhill this morning: and this day I finished unpacking the books; which however must continue for some time in great disorder.
       
      
      
       
        
   
   At the bottom of JQA’s line-a-day entries for June in D/JQA/13, he has written a phrase in shorthand, followed, on the line below, by the date “June 17.” The inscription is JQA’s earliest recorded use of John Byrom’s shorthand system, antedating other shorthand specimens in his papers by twenty years, and the first of about a half-dozen examples he entered into this Diary before the end of the year. Byrom’s characters here are rendered “year on the 25th August.” The significance of either date to JQA is not known to the editors. In 1794, while en route to his diplomatic post in the Netherlands, JQA mentioned having once attempted to learn shorthand, “but soon gave over the pursuit; not having a very high opinion of the utility of the art, and being very early weary of the labour to acquire it.” He briefly resumed his study of it, but abandoned it until the following decade (Thomas Molineux, An Introduction to Byrom’s Universal English Short-Hand, 5th edn., London, 1821; JQA, Diary, 3 Oct. 1794).


       
      
     